KAROHL, Judge.
State attempts to appeal from an order dismissing misdemeanor charge of possession of intoxicating liquor by a minor. Section 311.325 RSMo 1986.
State may appeal orders or judgments only in those criminal cases included in §§ 547.200 and 547.210 RSMo 1986. State v. Reed, 770 S.W.2d 517, 519 (Mo.App.1989). Appeals by the state must be authorized by statute and under circumstances which do not offend constitutional double jeopardy prohibition. The appeal in the present case is not authorized by either section. These sections do not authorize an appeal by the state from a determination on the merits that defendant is not guilty. Id.
The dismissal was a judgment on the merits based on a finding defendant was not a minor at the time of the offense. Defendant’s motion was supported by an affidavit and a copy of his birth certificate.
We do not have jurisdiction. Appeal dismissed.
PUDLOWSKI, P.J., and GRIMM, J., concur.